Citation Nr: 1301955	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  07-17 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for lumbosacral strain.

2.  Entitlement to service connection for a vision disability.

3.  Entitlement to service connection for a headache disability.

4.  Entitlement to service connection for a respiratory disability.

5.  Entitlement to service connection for a skin rash disability.

6.  Entitlement to service connection for neuropathy of the hands.

7.  Entitlement to service connection for a cardiac disability.

8.  Entitlement to service connection for a prostate disability.

9.  Entitlement to service connection for disability manifested by joint aches.

10.  Entitlement to service connection for a disability manifested by fatigue.

11.  Entitlement to an initial evaluation in excess of 30 percent prior to April 26, 2006 and from September 1, 2005 to June 11, 2006 for posttraumatic stress disorder (PTSD).

12.  Entitlement to an evaluation in excess of 50 percent from June 12, 2006 to November 26, 2007 and from February 1, 2008 to February 8, 2011 for PTSD.

13.  Entitlement to an evaluation in excess of 70 percent since February 9, 2011 for PTSD.

14.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in November 2010.  At that time the issue before the Board was listed as an increased rating, over 50 percent for PTSD, to include a TDIU.  Some staged ratings were assigned as reflected by the issues on the current title page.  Review of the several volumes of claims folder revealed additional problems with the case development, as will be discussed in detail below, and which require this additional remand.  

This matter was originally on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  All issues were discussed therein, and as noted below, an active appeal has been determined to exist as to all issues.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2004, the RO denied reopening the Veteran's claim for lumbosacral strain; service connection for vision problems, headaches, respiratory condition, skin rash, neuropathy of the hands, heart condition, prostate problems, joint aches, fatigue, and granted an increased rating to 30 percent for the Veteran's PTSD.

In July 2004, the RO received the Veteran's Notice of Disagreement with the July 2004 rating decision.  In March 2005, the RO issued a Statement of the Case.  In March 2005, the Veteran perfected his appeal with respect to all issues listed on the Statement of the Case.  In addition, the Veteran requested a BVA Hearing at a local VA office, i.e., Travel Board hearing.  Although most of these issues have not been certified to the Board, they were perfected and are properly before the Board and will be addressed in this decision.  See 38 CFR § 19.35 (2012). 

Review of the Board's administrative appeals tracking system (VACOLS), all issues but the increased rating for PTSD and the TDIU were closed at the RO.  It is indicated in VACOLS that the statement of the case was sent and that there was no response from the appellant, thus the appeals were closed.  As noted, however, review of the claims folder reveals that in Volume 2, under a form from his representative dated March 16, 2005, a substantive appeal is attached, indicating an intent to appeal all issues.

The Board notes that a November 2010 Board Remand addressed the issue of entitlement to an increased evaluation for PTSD to include a TDIU.  There is no indication in the record that the Veteran has withdrawn his appeals with respect to reopening a claim for lumbosacral strain or to service connection for vision problems, headaches, respiratory condition, skin rash, neuropathy of the hands, heart condition, prostate problems, joint aches, and fatigue.  In addition, there is no indication that the Veteran withdrew his request for a Travel Board hearing with respect to these issues.  It is also noted that there is an outstanding request for a DRO hearing.
  
Accordingly, the case is REMANDED for the following action:
 
A Travel Board and/or DRO hearing should be scheduled for the Veteran in connection with his appeal.  After the hearing(s) is/are conducted, the case should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


